          Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 1 of 10



                                                 THE HONORABLE MARSHA J. PECHMAN
 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
11                            WESTERN DISTRICT OF WASHINGTON
                                         (SEATTLE)
12
13
      CENTER FOR BIOLOGICAL DIVERSITY,               CASE NO. 2:19-cv-00487-MJP
14    et al.,
15                                                   FEDERAL DEFENDANTS’ UNOPPOSED
                                  Plaintiffs,        MOTION FOR STAY OF PROCEEDINGS
16
             v.                                      NOTE ON MOTION CALENDAR:
17                                                   [July 26, 2019]
18    NATIONAL MARINE FISHERIES
      SERVICE, et al.;
19
20                         Federal Defendants,

21    and
      PACIFIC COAST FEDERATION OF
22    FISHERMEN’S ASSOCIATIONS, et al.,
23
                        Defendant-Intervenors.
24
25
26
            The National Marine Fisheries Service (“NMFS”), Regional Administrator for NMFS
27
     West Coast Region, and the Secretary of the Department of Commerce (collectively, “Federal
28

                                                                                         1
             Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 2 of 10



     Defendants”) respectfully move this Court for a stay of proceedings to allow for the completion
 1
 2   of a new Biological Opinion in accordance with Section 7(a)(2) of the Endangered Species Act

 3   (“ESA”). Federal Defendants seek a stay of proceedings until May 1, 2020, or issuance of the
 4
     new Biological Opinion, whichever occurs sooner.
 5
                Federal Defendants have conferred with the counsel for the Center for Biological
 6
 7   Diversity, et al., (“Plaintiffs”) and counsel for Pacific Coast Federation of Fishermen’s

 8   Associations and Coastal Trollers Association (“Defendant-Intervenors”). Plaintiffs do not
 9   oppose this motion. Defendant-Intervenors do not oppose this motion.
10
     I.         INTRODUCTION
11
                On March 3, 2019, Plaintiffs filed a complaint alleging that NMFS had failed to reinitiate
12
13   and complete consultation on the Pacific Coast Salmon Fishery Management Plan (“Salmon

14   Fishery Management Plan”) and its effects on the Southern Resident killer whale Distinct
15   Population Segment (“Killer Whales”) in violation of the Section 7(a)(2) of the ESA, 16 U.S.C.
16
     § 1536(a)(2). ECF 1. Plaintiffs’ request for relief sought, in large part, an order requiring NMFS
17
     to reinitiate and complete a new Biological Opinion on the Salmon Fishery Management Plan by
18
19   a date certain. ECF 1 at 20, ¶ 4-5.1

20              On April 12, 2019, NMFS reinitiated consultation on the Salmon Fishery Management
21
     Plan and its effects on Killer Whales. See Fed. Defs. Ex. 1. As set forth in the Declaration of
22
     Barry Thom, West Coast Regional Administrator for NMFS, NMFS is committed to issuing a
23
     new Biological Opinion prior May 1, 2020, and next year’s salmon fishing season regulations.
24
25
26
27
     1
         The citation format refers to the ECF-generated page numbers located in the upper right corner of the pleadings.
28

                                                                                                                 2
           Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 3 of 10



     Thom Decl. ¶ 8. Accordingly, Federal Defendants seek a stay of proceedings until issuance of
 1
 2   the 2020 Biological Opinion or May 1, 2020, whichever occurs sooner.

 3   II.     BACKGROUND
 4
             A.       Statutory and Regulatory Background
 5
                      1.       Section 7 of the ESA
 6
 7           Section 7(a)(2) of the ESA requires federal agencies to, in consultation with the expert

 8   wildlife agency (here, NMFS)2, insure that “any action authorized, funded, or carried out by such
 9   agency” is not likely to jeopardize the continued existence of any endangered or threatened
10
     species or result in the destruction or adverse modification of the species’ designated “critical
11
     habitat.” 16 U.S.C. § 1536(a)(2), (4). Section 7 and its implementing regulations detail a
12
13   consultation process for determining the biological impacts of a proposed activity, which in this

14   case will culminate in issuance of a Biological Opinion. 16 U.S.C. § 1536(b)(3)(A); 50 C.F.R.
15   Pt. 402. If a Biological Opinion concludes that an action is not likely to cause “jeopardy” or
16
     “adverse modification,” then NMFS provides the Biological Opinion that explains its reasoning
17
     to the action agency. 16 U.S.C. § 1536(b)(3)(A); 50 C.F.R. § 402.14(h)(3).
18
19           Reinitiation of formal consultation is governed by 50 C.F.R. § 402.16. In general, if an

20   action agency retains discretion or control over an action and: (a) if the amount of take specified
21
     in incidental take statement is exceeded; (b) if new information reveals effects of the action that
22
     may affect the species in a manner not previously considered; or (c) the action is subsequently
23
     modified in a manner that causes an effect not previously considered, among other criteria, the
24
25   action agency shall reinitiate consultation. Id.
26
27
     2
      In this instance, NMFS consults with another division within the same agency since it is both the action agency and
28   consultation agency. See Thom Decl. ¶ 5.

                                                                                                              3
          Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 4 of 10



                    2.     The Magnuson Act
 1
 2          In 1976, Congress enacted the Magnuson-Stevens Fishery Conservation and Management

 3   Act (Magnuson Act), Pub. L. No. 94-265, 90 Stat. 331, 16 U.S.C. § 1801 et seq., to “conserve
 4
     and manage the fishery resources found off the coasts of the United States.” 16 U.S.C. §
 5
     1801(b)(1). The Act responded to concerns that certain stocks of fish had declined because of
 6
 7   increased fishing pressure, inadequate conservation efforts, and habitat loss. 16 U.S.C. §

 8   1801(a)(2). To combat that depletion of resources, Congress established federal management
 9   authority over all fishery resources within an “exclusive economic zone” extending from 3 to
10
     200 nautical miles from the coast of the United States. 16 U.S.C. § 1811(a). States generally
11
     retain authority over the first three nautical miles from their borders. 16 U.S.C. §§ 1802(11),
12
13   1856(a)(1).

14          The Magnuson Act also created eight regional Fishery Management Councils to advise
15   the Secretary of Commerce on fishery management. 16 U.S.C. § 1852(a). Council members
16
     include federal and state fishery management officials and others knowledgeable about fishery
17
     conservation and management nominated by state governors and appointed by the Secretary 16
18
19   U.S.C. § 1852(b). Among other duties, each Council “shall” prepare and submit a fishery

20   management plan, or necessary amendments to such plan, “for each fishery under its authority
21
     that requires conservation and management.” 16 U.S.C. § 1852(h)(1). Those fishery
22
     management plans must be consistent with ten national standards for fishery conservation and
23
     management. 16 U.S.C. § 1851(a) (listing standards).
24
25          A fishery management plan, or an amendment to the plan, becomes effective only when
26   the Secretary, after a notice-and-comment period, promulgates final regulations implementing
27
28

                                                                                               4
             Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 5 of 10



     the approved plan. 16 U.S.C. § 1854(a)-(b). The Secretary has delegated that responsibility to
 1
 2   NMFS.

 3             B.      Factual Background
 4
               Each year, the Pacific Fishery Management Council (“Council”) develops its annual
 5
     recommendation for management measures for the west coast salmon fisheries at its March and
 6
 7   April meetings. Thom Decl. ¶ 3. Under the Magnuson Act, NMFS may approve, disapprove, or

 8   partially approve those measures and usually implements the recommendation through
 9   rulemaking with an effective date of May 1 (the customary start of the salmon fishing season).
10
     Thom Decl. ¶ 3. Management measures for the 2019 west coast salmon fisheries were
11
     promulgated on May 6, 2019. 84 Fed. Reg. 19729 (May 6, 2019).
12
13             Because implementation of fisheries under the Salmon Fishery Management Plan has an

14   effect on Killer Whales, NMFS initiated formal consultation under Section 7(a)(2) of the ESA.
15   In 2009, that process culminated in issuance of a Biological Opinion concluding that the west
16
     coast salmon fisheries were not likely to jeopardize Killer Whales. See Fed. Defs. Ex. 1 at 1.
17
               In late 2018, NMFS began highlighting the emergence of new information pertaining to
18
19   Killer Whales with the Council.3 NMFS subsequently decided to reinitiate formal consultation

20   on April 12, 2019. Id. This consultation process is underway, and NMFS is actively working
21
     with the Council to address this new information.
22
               In April 2019, NMFS developed a report (referred to as Terms of Reference), in which it
23
     proposed a detailed timeline for completing formal consultation prior to issuance of the 2020
24
25   fishery management measures.4 As part of that report, NMFS proposed the formation of an ad-
26
     3
         See https://www.pcouncil.org/wp-content/uploads/2018/03/E3b_Sup_NMFS_Rpt1_Mar2018BB.pdf
27
     4
      See Fed. Defs. Ex. 1 (referencing https://www.pcouncil.org/wp-
28   content/uploads/2019/04/F3a_Supp_NMFS_Rpt1_APR2019BB.pdf).

                                                                                                   5
            Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 6 of 10



     hoc workgroup within the Council process, which is charged with evaluating new information as
 1
 2   it pertains to the fisheries and Killer Whales, and potentially recommending conservation

 3   measures or management tools to the Council. Thom Decl. ¶ 6. On May 23-24, 2019, this
 4
     workgroup met and discussed the consultation process and the tasks needed to be complete for
 5
     the Council to provide a recommendation to be evaluated as part of the consultation process for
 6
 7   the 2020 Biological Opinion. The workgroup is currently on track to provide its

 8   recommendations to the Council in November of 2019, which will allow NMFS to move forward
 9   with the bulk of its analysis for the 2020 Biological Opinion. Thom Decl. ¶ 8.
10
             In addition, although the ESA Section 7 consultation process is not a public process,
11
     these workgroup meetings and the Council process are open to the public. And NMFS will
12
13   provide at least two additional briefings or updates to members of the public in January and

14   March as to the status of the new Biological Opinion. Thom Decl. ¶ 9.
15           Finally, although the Magnuson Act specifies how NMFS must work with the Council to
16
     develop fishery management measures, if the workgroup cannot provide recommendations in
17
     accordance with the schedule, NMFS is nevertheless committed to issuing a new Biological
18
19   Opinion prior to May 1, 2020, which could inform the 2020 fishery management measures.

20   Thom Decl. ¶ 8.
21
     III.    DISCUSSION
22
             “[T]he power to stay proceedings is incidental to the power inherent in every court to
23
     control the disposition of the causes on its docket with economy of time and effort for itself, for
24
25   counsel, and for litigants.” Landis v. North Am. Co., 299 U.S. 248, 254 (1936); CMAX, Inc. v.
26   Hall, 300 F.2d 265, 268 (9th Cir. 1962); Leyva v. Certified Grocers of California, 593 F.2d 857,
27
28

                                                                                                6
             Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 7 of 10



     863-64 (9th Cir. 1979); Chronicle Publ’g Co. v. NBC, 294 F.2d 744, 747 (9th Cir. 1961). Three
 1
 2   factors guide this Court’s determination of whether a stay should be granted: (1) “the possible

 3   damage which may result from the granting of a stay,” (2) “the hardship or inequity which a
 4
     party may suffer in being required to go forward,” and (3) “the orderly course of justice
 5
     measured in terms of the simplifying or complicating of issues, proof, and questions of law
 6
 7   which could be expected to result from a stay.” CMAX, 300 F.2d at 268. Application of these

 8   factors to the facts present before the Court demonstrates that an unopposed stay of the litigation
 9   is warranted.
10
               First, the parties will not experience any harm from a stay. See Pub. Emps. for Envtl.
11
     Responsibility v. U.S. Dep’t of Navy, 08-cv-5552-BHS, 2009 WL 2163215, at *10-12 (W.D.
12
13   Wash. July 17, 2009) (no harm where the district court stayed a case pending additional NEPA

14   review and renewed ESA consultation). The 2019 fishing management measures were issued
15   beginning in May of 2019,5 and most of the fishing will also be complete by October of 2019.
16
     84 Fed. Reg. at 19734-35. In contrast, the Plaintiffs agreed to Federal Defendants’ request to
17
     extend deadlines in the current litigation to provide Federal Defendants until August 7, 2019, to
18
19   file a responsive pleading. ECF 14. Thus, most of this year’s fishing will be complete prior to

20   the preliminary proceedings moving forward in this Court.
21
               Moreover, Plaintiffs will not be prejudiced by a stay because they will be kept abreast of
22
     the consultation. During the pendency of the stay, NMFS has committed to working within the
23
     Council’s workgroup. All Council proceedings, including the workgroup, are open to the public
24
25   and Plaintiffs’ members are free to attend and observe these discussions. Similarly, NMFS is
26   committed to providing at least two additional briefings or updates to the public on the status of
27
28   5
         See https://www.pcouncil.org/wp-content/uploads/2019/04/F1e_Supp_NMFS_Rpt1_SRKW_APR2019BB.pdf

                                                                                                 7
          Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 8 of 10



     the consultation in January and March. Thom Decl. ¶ 9. Although the consultation process is
 1
 2   not public, Plaintiffs will have little trouble following NMFS’ progress. And to the extent

 3   Plaintiffs are not satisfied with NMFS’ forthcoming analyses in the Biological Opinion,
 4
     Plaintiffs can raise challenges to that agency decision and attempt to litigate those claims after
 5
     the consultation is complete.
 6
 7          Second, Federal Defendants will suffer hardship by having to litigate this case before the

 8   2020 Biological Opinion is complete. Specifically, if litigation moves forward, NMFS will have
 9   to devote significant resources as court proceedings move forward. This will require the agency
10
     to shift resources away from preparing the 2020 Biological Opinion because the relevant staff
11
     would be involved in both the consultation and litigation preparation.
12
13          Third, a stay would serve judicial economy. Issuance of the Biological Opinion may

14   resolve Plaintiffs’ claims entirely or could obviate the need for Court intervention. But even if
15   Plaintiffs are not satisfied with NMFS’ analysis, a new Biological Opinion could at least narrow
16
     the issues for the Court. In Public Employees for Environmental Responsibility, the district court
17
     found that a stay would serve the interests of judicial economy when the Navy could conceivably
18
19   make changes to the draft Environmental Impact Statement (“EIS”) that would address plaintiffs’

20   concerns, and changes to the project could change the impacts to be analyzed under NEPA and
21
     the ESA. 2009 WL 2163215, *11. To the extent Plaintiffs attempt to challenge NMFS’ future
22
     decision, those same factors would be present in this case as the Biological Opinion will at least
23
     inform Plaintiffs as to how they want to proceed.
24
25          In short, a district court may stay proceedings pending resolution of independent
26   administrative proceedings which bear upon the case, and the circumstances surrounding this
27
     case warrant such a stay. See Mediterranean Enters. v. Ssangyong Corp., 708 F.2d 1458, 1465
28

                                                                                                 8
           Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 9 of 10



     (9th Cir. 1983); Malama Makua v. Rumsfeld, 136 F. Supp. 2d 1155, 1165 (D. Haw. 2001)
 1
 2   (staying case when Department of Defense had withdrawn a challenged Supplemental

 3   Environmental Assessment and Finding of No Significant Impact to address community
 4
     concerns). This is especially true when there is no opposition to a stay from the other parties to
 5
     this case.
 6
 7   IV.     CONCLUSION

 8           The Court should grant Federal Defendants’ unopposed motion and stay this case until
 9   May 1, 2020, or the 2020 Biological Opinion issues, whichever occurs sooner. Upon expiration
10
     of the stay, the parties will report back to the Court within two weeks as to the status of the
11
     litigation.
12
13
14
     Dated: July 18, 2019.
15
                                            Respectfully Submitted,
16
17                                                  JEAN E. WILLIAMS
18                                                  Deputy Assistant Attorney General
                                                    U.S. Department of Justice
19                                                  Environment & Natural Resources Division
                                                    SETH M. BARSKY, Chief
20                                                  MEREDITH FLAX, Assistant Chief
21
                                                      s/ Coby Howell
22                                                  COBY HOWELL, Senior Trial Attorney
                                                    U.S. Department of Justice
23                                                  Environment & Natural Resources Division
24                                                  Wildlife & Marine Resources Section
                                                    1000 S.W. Third Avenue, Room 600
25                                                  Portland, OR 97204
                                                    Telephone: (503) 727-1023
26
                                                    Facsimile: (503) 727-1117
27                                                  coby.howell@usdoj.gov

28                                                  Attorneys for Defendant

                                                                                                 9
         Case 2:19-cv-00487-MJP Document 24 Filed 07/18/19 Page 10 of 10




 1
 2                                   CERTIFICATE OF SERVICE

 3          I certify that the foregoing will be electronically filed with the Court’s electronic filing
     system, which will generate automatic service upon on all Parties enrolled to receive such notice.
 4
 5                                                /s/ Coby Howell
                                                  Coby Howell
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                                                              10
